Citation Nr: 1132192	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992 and from August 2004 to December 2005, as well as additional service in the Army National Guard.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Unfortunately, however, still further due process consideration is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's degenerative disc disease of the lumbar spine is manifested complaints of pain with some limitation of motion but no competent clinical evidence of neurological impairment.

2.  Throughout the rating period, the Veteran's degenerative disc disease of the cervical spine is manifested complaints of pain with some limitation of motion but no competent clinical evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2010).

2.  The criteria for a disability rating greater than 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters in February 2006 and June 2008, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's initial claims of entitlement to service connection and his claims for increased initial disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the June 2008 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Lumbar Spine

The diagnostic criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243).  Under these relevant provisions, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 10 percent rating is also warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating is also warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain, DC 5242 for degenerative arthritis of the spine, and DC 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome (DC 5243) under the general rating formula for diseases and injuries of the spine outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

The preponderance of the competent clinical evidence of record is against an evaluation in excess of 10 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome.  

The Board finds that the competent clinical evidence of record is against assigning a disability rating greater than 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine based on the general rating formula for disease or injury of the spine.  Indeed, a finding of forward flexion of the thoracolumbar spine between 30 and 60 degrees is required in order for the Veteran to qualify for the next higher 20 percent rating.  Upon examination in April 2008, he had range of motion to 90 degrees flexion, extension to 30 degrees, and lateral bending and rotation to 30 degrees.  In May 2010, he had range of motion to 80 degrees flexion, extension to 30 degrees, 20 degrees lateral bending, and 20 degrees rotation.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent rating for his service-connected degenerative disc disease of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.

In concluding the Veteran is not entitled to a higher rating for his degenerative disc disease of the lumbar spine at any time during the rating period, the Board has considered whether he has additional functional loss - beyond that shown objectively- due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the April 2008 and My 2010 VA examiners found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examinations are negative, and does not allow for a finding of neurologic manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine.  Thus, he is not entitled to a separate, compensable rating under DC 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations of the disability at issue.


Cervical Spine

Under 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.  

The preponderance of the competent clinical evidence of record is against an evaluation in excess of 10 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 10 percent for the disability at issue, based on limitation of motion under the general rating formula for disease or injury of the spine for Diagnostic Codes 5237, 5242, and 5243.  The April 2008 VA examination report indicates that the Veteran had forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, and lateral rotation to 80 degrees.  The Veteran had complaints of pain, but no weakness, fatigue or lack of endurance.  Moreover, at the May 2010 VA examination, he had forward flexion to 35 degrees, extension to 35 degrees, 40 degrees of lateral flexion bilaterally and at least 70 degrees of lateral rotation, bilaterally.  Indeed, a finding of forward flexion of the cervical spine to between 15 and 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the cervical spine is required in order for the Veteran to qualify for the next-higher 20 percent evaluation.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected degenerative disc disease of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine.

The Board does acknowledge consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA medical records indicated the Veteran had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The Veteran has full muscle strength and normal reflexes at his VA examinations.

The Board finds that the Veteran's subjective complaints have been contemplated in the current rating assignment, as discussed above.  The overall evidence does not reveal a disability picture most nearly approximating a higher evaluation even with consideration of whether there was additional functional impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for the orthopedic manifestations of his service-connected degenerative disc disease of the cervical spine.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examinations are negative, and do not allow for a finding of neurologic manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine.  Thus, he is not entitled to a separate, compensable rating under Diagnostic Code 8510-8513 for the neurologic manifestations of the disability at issue.

Extraschedular Considerations

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbar and cervical spine disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar and cervical spine disabilities, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

An initial increased evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been afforded VA examinations regarding his claims of entitlement to service connection for a right and left knee disabilities and a left ankle disability, in order to determine whether these claimed disabilities are related to his military service.  In this regard, the Board notes that the Veteran alleges that he injured his knees and left ankle during training and/or combat while in service.  The Board acknowledges that the Veteran was awarded the Combat Action Ribbon, which is indicative of combat exposure during his service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  The Board further notes that the Veteran contends that, even absent an acute event or injury during service, his service resulted in his current right and left knee disabilities and a left ankle disability.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's disabilities are related causally or etiologically to active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded appropriate VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his right and left knee disabilities, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his current right and left knee disabilities, if any, are related to his service in the military, to include any alleged injury during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his left ankle disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his current left ankle disability, if any, is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

3.   Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


